Citation Nr: 0429896	
Decision Date: 11/05/04    Archive Date: 11/10/04

DOCKET NO.  00-06 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for a back disorder claimed 
as arthritis of the spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel




INTRODUCTION

The veteran had active service from October 1989 to November 
1994. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2000 rating determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied entitlement to service 
connection for arthritis of the spine.

A videoconference hearing was scheduled in October 2003 
before a Member of the Board pursuant to the veteran's 
request; however, he did not appear for the hearing.  
Accordingly, his request for a videoconference hearing was 
considered withdrawn.  38 C.F.R. § 20.704(d) (2003).

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran when further action is required on his 
part.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) 
substantially modified the circumstances under which VA's 
duty to notify and assist claimants applies, and how that 
duty is to be discharged.  See Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
2002).  VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).

Under the new law and regulations, first, VA has a duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the claimant as to any information and 
evidence needed to substantiate and complete a claim, and as 
to what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(2003); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  
Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In April 2004 the Board requested a medical expert opinion on 
the issue of entitlement to service connection for a back 
disorder claimed as arthritis of the spine.  A medical 
advisory opinion was issued in July 2004, and a copy of the 
medical opinion was provided to the appellant's 
representative with a cover letter in August 2004.  The 
representative was notified that the appellant had the right 
to have the medical opinion which had been obtained by the 
Board, along with all the other evidence of record, 
considered by the agency of original jurisdiction (AOJ) in 
the first instance, unless this right was expressly waived.  

In October 2004, the appellant's representative notified the 
Board that the appellant had not responded to a solicitation 
of his wishes regarding further proceedings.  The 
representative further stated that remand to the RO is 
necessary to insure that the appellant receives full due 
process and notice as to his procedural rights.  The 
representative expressly declined to waive the right to have 
the case remanded to the RO for initial review and 
adjudication to include the new medical opinion.  
Accordingly, the case is remanded for initial review of the 
evidence obtained by the Board, and for readjudication by the 
RO of the issue on appeal.  

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:

1.  The RO should review the claims file 
and ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

2.  The AOJ should readjudicate the 
appellant's claim with consideration of the 
July 2004 medical expert advisory opinion 
and any other additional evidence added to 
the record subsequent to the September 2003 
supplemental statement of the case.  If the 
benefit sought on appeal remains denied, 
the appellant and his representative, 
should be provided a supplemental statement 
of the case containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
discussion of all pertinent regulations.  
An appropriate period of time should be 
allowed for response. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



__________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


